[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants have moved to strike the plaintiff's complaint insofar as it seeks multiple damages under Sec. 14-295, C.G.S. CT Page 11989 The plain language of the statute supports the more liberal pleading requirements imposed by the cases relied upon by the plaintiff. Therefore, as it affects the individual defendant, the complaint sufficiently pleads facts sufficient to support the plaintiff's claim for multiple damages.
As to the corporate defendant, the employer of the individual defendant, however, I am satisfied by Judge Dorsey's reasoning inWright v. Cape that multiple damages are not permitted by the statute to be assessed against the owner of a vehicle whose liability, if any, is entirely vicarious.
Accordingly, the motion to strike is granted only to the extent that the prayer for relief seeking multiple damages as to Siracusa Moving and Storage, Inc. is stricken. In all other respects the motion is denied.
BY THE COURT
___________________________